Citation Nr: 1828225	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depressive disorder and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1981 to February 1984.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2014 the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of the hearing if of record.

In March 2015 the Board remanded the claim for additional development.

Regrettably, the Board must again REMAND this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that invariably will result from again remanding this claim for still further development.  However, this additional development is necessary to ensure the record is complete so the Veteran is afforded every possible consideration.

As already mentioned the Board previously remanded this claim in March 2015 for further development.  Specifically, the Board sought an addendum to the December 2011 VA examination and opinion regarding the etiology of the Veteran's claimed acquired psychiatric disorder.  The examiner was requested to provide an adequate addendum opinion clarifying whether the Veteran's reported in-service stressor was sufficient to serve as the basis for a PTSD diagnosis.  The examiner was also requested to offer an addendum opinion addressing the etiology of any other diagnosed mental disorder so a determination also could in turn be made regarding any potential relationship or correlation with the Veteran's military service.

An addendum opinion was obtained in June 2015.  With respect to the first question the examiner opined that an additional stressor, one that occurred in service, would not change the prior opinion regarding PTSD because the Veteran's symptoms reported during a December 2011 VA examination did not meet the requirements for the PTSD diagnostic criteria.  With respect to the second question the examiner stated, in a June 2015 addendum opinion, that none of the other diagnosed mental disorders were attributable to the Veteran's service.  As rational the examiner cited previous mental health treatment records.

The Board finds that further examination and opinion is needed, however, to fully adjudicate the Veteran's claim.  The June 2015 addendum opinion regarding PTSD was based on the symptoms reported during the earlier December 2011 VA examination.  As that examination report is now more than six years old, the requested PTSD opinion requires consideration of the Veteran's current symptomatology.  Additionally, the Board finds that the opinion regarding the Veteran's other diagnosed mental disorders is inadequate.  The examiner did not adequately explain why the Veteran's diagnosed adjustment disorder with depressed mood was not etiologically related to his described in-service stressor.  Rather, she referred to mental health treatment records, which did not adequately address the question of etiology.  Therefore, on remand the Veteran should be afforded the appropriate VA examination for this additionally-needed comment.

Accordingly, this claim is again REMANDED for the following action:

1.  Schedule the Veteran for another VA psychiatric examination regarding his service-connection claim, for comment concerning the etiology of all his mental disorders.  The record, including a copy of this remand, must be reviewed by the examiner.  The examiner must discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document his assertions in the examination report.

First, the examiner should identify the Veteran's current psychiatric disorder(s), including whether he meets the criteria for PTSD and his diagnosis of an adjustment disorder with depressed disorder.

After clinical assessment, the examiner is requested to opine, for each psychiatric disorder found on examination or in prior medical records, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during active duty service or, if a psychosis, during the year after service, or is otherwise related or attributable to some incident of the Veteran's active duty service.

The examiner is instructed to specifically address the Veteran's credible testimony from August 2012 and May 2014 regarding the incident that resulted in helicopter fuel being spilled on him and fearing for his life.

If a PTSD diagnosis is determined to be warranted, the examiner is also requested to provide an opinion as to whether the Veteran's PTSD is related to some incident of his service, including especially to the credible testimony from August 2012 and May 2014 regarding the incident in service that resulted in helicopter fuel being spilled on him and fearing for his life.

Explanatory rationale for all opinions expressed must be provided.


2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the veteran a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

